ORDER DENYING MOTION TO ALTER OR AMEND ORDER DISMISSING PROCEEDING
JON J. CHINEN, Bankruptcy Judge.
On May 7, 1984, during hearings on a Motion to Appoint Trustee or in the Alternative to Convert to Chapter 7 or to Dismiss, which motion in its various alternatives was joined by 13 creditors, this Court orally dismissed the instant proceedings due to debtor’s continued failure to comply *597with orders of this Court and provisions of the Bankruptcy Code, in spite of having enjoyed the protection of the automatic stay for over seven months. This dismissal was not based merely on debtor’s failure to timely comply with the Court’s most recent order that debtor file his schedules and statement of affairs by 4 p.m. on May 4, 1984, but was also based on the fact that this Court has heard ten (10) Motions for Relief from Stay without debtor having revealed to the Court or the creditors the extent of his assets. A great deal of Court time, not to mention that of creditors, has been needlessly expended in this matter.
On May 16, 1984, Counsel for one of the Secured Creditors filed the instant Motion to Alter or Amend the Order Dismissing Proceedings, arguing that the court-ordered sanctions are inappropriate because the effect is detrimental to creditors who will now suffer further delay in recovering their interests due to postponement of court-ordered sales scheduled for May 31, 1984.
The Court having reviewed the record herein and having found that there was no equity accruing to debtor’s estate from most of the units for which relief has been requested, but that the procedures whereby debtor would advertise and sell the units was arranged voluntarily among the parties mainly for the creditors’ benefit, finds that retaining jurisdiction in order to allow these sales to proceed is not sufficient reason to alter or amend the dismissal of this proceeding, which would further extend bankruptcy protections for debtor and continue the abuse of the bankruptcy process which has occurred herein.
The Motion to Alter or Amend Order Dismissing Proceeding is hereby Denied.